           Case 1:16-cr-00525-JGK Document 248 Filed 09/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES OF AMERICA                                       :   FINAL ORDER
                                                               :   OF FORFEITURE
                  -v.-                                         :
                                                               :
JOSEPH EZRIEL STERN,                                           :   16 Cr 525 (JGK)
                                                               :
                  a/k/a “Izzy”                                 :
                  a/k/a “EZ”                                   :
                                                               :
                             Defendant.                        :
---------------------------------------------------------------x



                 1.       On or about May 28, 2020 this Court entered a Preliminary Order of

Forfeiture as to Substitute Assets (D.E. 239) forfeiting to the United States, inter alia, all right,

title, and interest of the Defendant in the following property:

                      a. any and all funds on deposit in account number 27546749 held at the
                         Berkshire Bank in the name of Joseph E. Stern and Miriam Stern (the
                         “Berkshire Joint Account”);

                      b. any and all funds on deposit in account number 27547966 held at the
                         Berkshire Bank in the name of Joseph E. Stern (“Berkshire Account-1”);

                      c. any and all funds on deposit in account number 27547613 held at the
                         Berkshire Bank in the name of Joseph E. Stern (“Berkshire Account-2”);

                      d. any and all funds on deposit in checking account number 1000046092 held
                         at Dime Bank in the name of Joseph E. Stern and Miriam Stern (the “Dime
                         Joint Account”);

                      e. any and all contents of safe deposit box 315 at Dime Bank, Boro Park
                         branch location in Brooklyn, New York (the “Dime Box”); and

                      f. Any and all contents of safe deposit box 551 at Citibank Branch 230 located
                         in Brooklyn, New York (the “Citibank Box”);

(collectively, the “Substitute Assets”);
         Case 1:16-cr-00525-JGK Document 248 Filed 09/11/20 Page 2 of 4




               WHEREAS, the Preliminary Order of Forfeiture as to Substitute Assets directed

the United States to publish, for at least thirty (30) consecutive days, notice of the Preliminary

Order of Forfeiture as to Substitute Assets, notice of the United States= intent to dispose of the

Subject Property, and the requirement that any person asserting a legal interest in the Subject

Property must file a petition with the Court in accordance with the requirements of Title 21, United

States Code, Sections 853(n)(2) and (3). The Preliminary Order of Forfeiture as to Substitute

Assets further stated that the United States could, to the extent practicable, provide direct written

notice to any person known to have an alleged interest in the Subject Property and as a substitute

for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Subject

Property before the United States can have clear title to the Subject Property.

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Subject Property was posted on an official government internet site (www.forfeiture.gov)

beginning on July 21, 2020 for thirty (30) consecutive days, through August 19, 2020, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on

September 9, 2020 (D.E. 243);

               WHEREAS, on or about June 20, 2020, notice of the Preliminary Order of

Forfeiture was sent by E-mail and U.S. First Class Mail, return receipt requested, to:
         Case 1:16-cr-00525-JGK Document 248 Filed 09/11/20 Page 3 of 4




               Miriam Stern
               c/o David B. Smith
               108 North Alfred Street, 1st Floor
               Alexandria, VA 22314


               WHEREAS, on or about August 12, 2020, Miriam Stern filed a Petition asserting

an interest in, inter alia, the Berkshire Joint Account and the Dime Joint Account(the “Petition”);

               WHEREAS, on or about September 9, 2020, the Court entered a Stipulation and

Order wherein Miriam Stern withdrew any asserted interest in fifty (50) percent of the funds from

the Berkshire Joint Account, specifically, $10,349.58 and fifty (50) percent of the funds from the

Dime Joint Account, specifically, $1,104.41 (collectively, the “Joint Account Funds”) and the

balance of the funds in the Berkshire Joint Account and the Dime Joint Account was returned to

Miriam Stern (D.E. __);

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest in Berkshire Account-1, Berkshire Account-2, the Dime

Box, and the Citibank Box.

               WHEREAS, the Defendant and Miriam Stern are the only persons and/or entities

known by the Government to have a potential interest in the Berkshire Joint Account and the Dime

Joint Account; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);
         Case 1:16-cr-00525-JGK Document 248 Filed 09/11/20 Page 4 of 4




               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.     All right, title and interest in the Substitute Assets is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               3.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Substitute Assets.

               4.     The United States Marshals Service (or its designee) shall take possession

of the Substitute Assets and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               5.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
        September 11, 2020
                                                     SO ORDERED:

                                                     ____/s/ John G. Koeltl_________________
                                                     HONORABLE JOHN G. KOELTL
                                                     UNITED STATES DISTRICT JUDGE
